DETAILED ACTION
This office action is in response to an application filed 4/12/2020 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claim 15 recites “A computer program product comprising: one or more computer readable storage media; and program instructions collectively residing in said one or more computer readable storage media for…” 
The specification notes the following:
[0026] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

The examiner notes that claiming a “computer readable storage media” without including hardware within the claim usually causes a claim to be rejected under 35 U.S.C. 101, as claims drawn to signals/software per se are directed to non-statutory subject matter. However, it apparent from this portion of the specification that any claimed computer readable storage medium is not to be construed as signals/software per se. The specification appears to use the terminology of “media” and “medium” interchangeably. In light of the specification, the examiner will assume that the claimed “computer readable storage media” is equivalent to the  “computer readable storage medium” delineated in ¶0026 of the specification (US 20210319543) and thus is interpreted as being a non-transitory computer readable storage medium. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salemizadeh (WO2011/017241).

In regard to claim 1, Salemizadeh discloses a method of assessing the condition of a delivered product [¶0002; package handling and monitoring during shipment and delivery of the packages. ¶0013; monitoring and analyzing the physical condition of packages being shipped. ¶0016-¶0017; parcel is scanned at each processing, sorting, or distribution point during the delivery process] comprising: 
	receiving one or more baseline electronic images of the product created prior to delivery of the product from a sender to a recipient [¶0017-¶0018;  Package 100, in this example, has six sides identified as A, B, C, D, E, F, and each of these sides is defined in relation to each other. For example, from this perspective, face A is the front side, face B is the left side, face C is the back side, face D is the right side, face E is the top, and face F is the bottom. Each of these faces will be scanned and stored as an image from a scanner camera. ¶0030; parcel is received and scanned at a first parcel scanner (step 305). The first scanner can be a six-sided tunnel scanner, and the scan produces a plurality of images, typically six images representing each of the six sides of the parcel, that are stored by the scanner. ¶0024]; 
	generating a baseline photogrammetry model of the product based on the one or more baseline electronic images [¶0017; system assigns a side designator to each of the scanned images that can be stored as side-identification information. The system creates a 3D model of the surface images and registers the designated sides to the corresponding sides of the 3D model, e.g., the top surface image is registered as the top surface of 3D model. In various embodiments, the first 3D model created by the system for a specific parcel is designated as the baseline model and thereafter used to indicate the original condition of the package. Each subsequent 3D model created by the system for the said package can be programmatically compared to the baseline model for variation indicating physical alteration or damage to the package. ¶0023. ¶0030-¶0033; scanner produces a 3D model from the images... 3D model produced or determined by the scanner... 3D model from the images using the side-identification information (step 320), or receives it from the scanner. Producing the 3D model can include stitching together the images using the side identification information, normalizing the size or dimensions of the model, or other tasks]; 
	receiving one or more recipient electronic images of the product created after delivery of the product to the recipient [¶0027; parcel scanner 210 scans a parcel into, for example, six images. The six images are sent to the server system 230. This system reconstructs a 3D model of the parcel, reorients the model to the base orientation, and stores the model as the current 3D model. ¶0016; The parcel scanner, which can be implemented using known scanners such as those described in the patents incorporated above, scans each parcel as it moves or is transported through the system. Preferably, the parcel is scanned at each processing, sorting, or distribution point during the delivery process. ¶0017-¶0018. ¶0030]; 
	generating a recipient photogrammetry model of the product based on the one or more recipient electronic images [¶0027; parcel scanner 210 scans a parcel into, for example, six images. The six images are sent to the server system 230. This system reconstructs a 3D model of the parcel, reorients the model to the base orientation, and stores the model as the current 3D model. ¶0030-¶0033]; and 
	comparing the baseline photogrammetry model to the recipient photogrammetry model to determine whether the product has been damaged [¶0027-¶0028; If this parcel had been previously modeled, for example at parcel scanner 205, then the system will compare the new model with one or more already stored prior 3D models. The comparison looks for differences in the model, for example within a predetermined variance. If there is a difference in the model's shape, this could signify physical damage. If there is a difference in images such as variation in pixel intensities forming a pattern, this could signify something like water damage. If there is a difference in edges, this could signify tampering. ¶0037-¶0043; server compares the current model with the prior stored model (step 345)... server determines if any differences between the current model and the prior model exceed predetermined values for acceptable change (step 350). These differences can indicate changes in the state of the parcel...  produce a report of where and what kind of damage is occurring to parcels in transit. Fig.3].
	As noted above, Salemizadeh discloses a system for parcel monitoring and analysis. Prior to shipment from a first point to a second point along a shipping route, a parcel scanner at the first point acquires multiple images of a parcel (i.e. a "product"). These images are used to form a baseline 3D model representing the condition of the parcel prior to shipment from the first point to the second point. When the parcel is delivered to the second point (and thus the second point is a "recipient" of the parcel), the parcel is again scanned by a parcel scanner at the second point in order to capture images of the parcel's surfaces after being delivered from the first point. A current 3D model of the parcel representing the parcel's condition at the second point is generated from the images captured at the second point. The current 3D model is compared to the baseline 3D model in order to determine whether the parcel's condition has changed wherein damage/tampering of the parcel can be determined through said comparison. Thus Salemizadeh anticipates the claim. 

In regard to claim 7, Salemizadeh discloses the method of claim 1. Salemizadeh further discloses  wherein: 
	a plurality of the baseline electronic images show the product from different sides [¶0030; parcel is received and scanned at a first parcel scanner (step 305). The first scanner can be a six-sided tunnel scanner, and the scan produces a plurality of images, typically six images representing each of the six sides of the parcel, that are stored by the scanner. ¶0025; Each of the parcel scanners has at least one camera (or other imaging device), and will typically have four to six cameras so that all six sides of the parcel can be scanned without manipulating the parcel. Of course, fewer cameras can be used if the parcel or cameras are moved so that all sides of the parcel are scanned. ¶0018. Fig.3. ¶0016; parcel is scanned at each processing, sorting, or distribution point during the delivery process]; 
	a plurality of the recipient electronic images show the product from different sides [¶0030; parcel is received and scanned at a first parcel scanner (step 305). The first scanner can be a six-sided tunnel scanner, and the scan produces a plurality of images, typically six images representing each of the six sides of the parcel, that are stored by the scanner. ¶0025; Each of the parcel scanners has at least one camera (or other imaging device), and will typically have four to six cameras so that all six sides of the parcel can be scanned without manipulating the parcel. Of course, fewer cameras can be used if the parcel or cameras are moved so that all sides of the parcel are scanned. ¶0018. Fig.3. ¶0016; parcel is scanned at each processing, sorting, or distribution point during the delivery process]; and 
	the baseline photogrammetry model and the recipient photogrammetry model are both three-dimensional models [¶0027-¶0028; reconstructs a 3D model of the parcel, reorients the model to the base orientation, and stores the model as the current 3D model... compare the new model with one or more already stored prior 3D models. ¶0016-¶0017; creates one or more three-dimensional (3D) models of a parcel using images from a parcel scanner... first 3D model created by the system for a specific parcel is designated as the baseline model and thereafter used to indicate the original condition of the package. Each subsequent 3D model created by the system for the said package can be programmatically compared to the baseline model for variation indicating physical alteration or damage to the package].

In regard to claim 8, this claim is drawn to a computer system including instructions stored on memory and one or more processors connected to said memory wherein when the one or more processors execute said instructions the system performs the method of claim 1 wherein claim 8 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Salemizadeh additionally discloses the system can be implemented via a processor executing instructions stored on memory in ¶0025-¶0026, ¶0045 and claim 11.

In regard to claim 14, this claim is drawn to a computer system that performs the method of claim 7 wherein claim 14 contains the same limitations as claim 7 and is therefore rejected upon the same basis. 

In regard to claim 15, this claim is drawn to a computer program product including a computer readable storage media including program instructions thereon that when executed performs the method of claim 1 wherein claim 8 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Salemizadeh additionally discloses the system can be implemented via instructions stored on memory in ¶0025-¶0026, ¶0045 and claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salemizadeh (WO2011/017241) in view of Richman et al. (US 9,609,288) (hereinafter Richman).

In regard to claim 2, Salemizadeh discloses the method of claim 1. Salemizadeh does not explicitly disclose wherein said comparing is performed by a cognitive system trained with a plurality of input samples of baseline/recipient photogrammetry model pairs, each baseline/recipient model pair being selectively associated with either a damaged condition or a not damaged condition. However Richman discloses,
	wherein said comparing is performed by a cognitive system [column 21, lines 30-40;  one or more machine learning models, such as support vector machines, k-means clustering, neural networks, and so on. column 17, lines 28-31; automatically classify (e.g., using visual classifiers, computer vision algorithms) damage seen in the real-world information. column 31, lines 12-20;  system can utilize a support vector machine (SVM) to train the visual classifier] trained with a plurality of input samples of baseline/recipient photogrammetry model pairs, each baseline/recipient model pair being selectively associated with either a damaged condition or a not damaged condition  [Fig.7, column 30, line 28 through column 31, line 41; datasets can include sensor information describing undamaged areas of rooftops, and/or sensor information describing damaged areas of rooftops. The datasets can further include sensor information describing the same rooftops prior to being damaged (e.g., a before and after image of hail damage)... datasets can be labeled according to specific damage illustrated... system trains visual classifier using the obtained dataset (block 704). The system can use supervised, or unsupervised, training techniques to train the visual classifier... system can utilize a support vector machine (SVM) to train the visual classifier. The system can obtain labeled datasets (e.g., the datasets can indicate whether the rooftop is damaged), and the system can generate models describing features that characterize the sensor information as including damage.. system can determine a difference between the images (e.g., the system can process a before and after image to be oriented from a same perspective, correct for exposure, depth of field, lens effects, and can determine a difference in the images). The difference can be used when discriminating between features that inform hail damage].
	As disclosed by Richman, a cognitive system such as a support vector machine or a neural network is used as part of a visual classifier. As noted above and as shown in Fig.7, the system receives sensor datasets wherein a dataset can be formed by a first image captured before any damage (i.e. "baseline" data) and a second image captured after a period in time (similar to the claimed "recipient" data or the "current" model of Salemizadeh). Richman further discloses that the dataset may be associated with a label indicating whether the dataset represents a damaged object or an undamaged object. The labeled datasets are used to train a visual classifier in order to improve damage detection by the visual classifier. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Salemizadeh with the trained cognitive system as disclosed by Richman in order to provide a highly accurate visual classifier that can provide automatic identification and classification of damage [Richman column 30, lines 29 through column 31, lines 16]. As disclosed by Richman, using machine learning is advantageous in detecting damage, as they allow visual classifiers that automatically detect damage to improve detection accuracy over time.

In regard to claim 9, this claim is drawn to a computer system that performs the method of claim 2 wherein claim 9 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

In regard to claim 16, this claim is drawn to a computer program product that performs the method of claim 2 wherein claim 16 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salemizadeh (WO2011/017241) in view of Floyd (US 10,593,109).

In regard to claim 3, Salemizadeh discloses the method of claim 1. Salemizadeh does not explicitly disclose wherein the baseline photogrammetry model is part of a blockchain record and further comprising adding the recipient photogrammetry model to the blockchain record. However Floyd discloses,
	wherein the baseline photogrammetry model is part of a blockchain record [column 6, lines 25-30; baseline data is data representing undamaged properties and may be used for identifying damage. The baseline data may include previously captured image data, video data, and/or characteristics of the property (e.g., dimensions). column 7, lines 60-66; the blockchain may include blocks storing baseline data and/or other data associated with undamaged properties. column 7, lines 30-34; device may be configured to stitch or combine image data from the drone or drones together to generate a graphical three dimensional (3D) model of the property] and further comprising adding the recipient photogrammetry model to the blockchain record [column 21, lines 30-54; (iv) stitching and/or aggregating 1008 images of each damaged properties, the images being collected by two or more autonomous drones; (v) hashing 1010 the images or file links, and timestamps; and/or (vi) creating 1012 a new block with the hashed information, and adding the new block to a blockchain ledger associated with a damaged property. column 14, lines 1-4; aggregated damage data may include a 3D model. column 28, lines 1-5; generate a three dimensional (3D) model of the first property using the plurality of images and store the 3D model in the block of the blockchain].
	As disclosed by Floyd, cameras can be used to captured images of a product at an initial time and at a later time in order to determine if damage occurs to said product. As noted above, 3D models may be generated from camera data wherein the 3D models can be stored in a blockchain. As noted above, baseline data may be stored in a blockchain and when current data compared to baseline data indicates damage, a 3D model of the damage may be added to the blockchain. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Salemizadeh with the blockchain as disclosed by Floyd in order to maintain a secure historical record of damage to the product [Floyd column 2, lines 32-44, column 7, line 35 through column 8, line 35, column 9, lines 13-22]. As disclosed by Floyd, blockchains provide increased security and trust for stored damage/baseline data by ensuring the stored data is accurate and has not been modified since storage in the blockchain. 

In regard to claim 10, this claim is drawn to a computer system that performs the method of claim 3 wherein claim 10 contains the same limitations as claim 3 and is therefore rejected upon the same basis.

In regard to claim 17, this claim is drawn to a computer program product that performs the method of claim 3 wherein claim 17 contains the same limitations as claim 3 and is therefore rejected upon the same basis. 

Claims 4-6, 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salemizadeh (WO2011/017241) in view of Goja (US 2019/0102874).

In regard to claim 4, Salemizadeh discloses the method of claim 1. Salemizadeh further discloses 
	wherein said comparing indicates that the product has not been damaged [¶0022; determining if the parcel is physically distorted in some manner which could indicate physical damage].
	Salemizadeh does not explicitly disclose further comprising wherein said comparing indicates that the product has not been damaged, and further comprising validating delivery of the product to the recipient. However Goja discloses,
	wherein said comparing indicates that the product has not been damaged [¶0136; when a received image is analyzed, the image of the parcel may be compared against one or more images within the data store. If there is a match (or substantial match) between the received image(s) and the image(s) within the data store, there may be no damage. ¶0052], and further comprising validating delivery of the product to the recipient [¶0036; point within the transit network is a known or predetermined interaction point for a particular parcel. In embodiments, a parcel may have passed through (i.e., interacted with) a transit network point without having been damaged. In such an embodiment, a transit network interaction point damage analysis may include a notification reflecting such successful traversal. ¶0124-¶0125; parcel 710 may interact with an autonomous vehicle 140 or manual delivery vehicle 100 (e.g., as described with reference to FIG. 4) at a next parcel interaction point 706. Finally, in this embodiment, the parcel 710 interacts with a destination interaction point 707, which may be a residence or point of business... each parcel interaction point 701-707 (and/or areas between the points 701-707) is equipped according to the present disclosure with one or more digital image capture mechanisms/systems and/or other identification capturing mechanism (e.g., the image/acquisition device 401 as defined herein). As parcel 710 traverses through parcel transit route 700, some or each of the interaction points, and/or paths along these points, may include a digital image capture mechanism/system that captures one or more digital images representing one or more fields of view of the parcel 710. ¶0139; analysis computing entity 105 can transmit, via the network 135, a notification to computing entity 110 the indicating that there is no damage to the parcel and accordingly, the travelling or traversing of the parcel may continue down the transit network]. 
	As disclosed by Goja, image data can be compared with stored/baseline image data in order to determine if a product was damaged or not damaged in shipment. As noted above, Goja discloses multiple interaction points within a shipping/delivery transit network. For each interaction point within the multiple interaction points, when the system determines that no product damage occurred at said interaction point a notification is generated and sent to the transit network confirming success at the interaction point and confirming delivery to the next interaction point in the chain.   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Salemizadeh with the validating as disclosed by Goja in order to allow for improved tracking of the parcel's status and communication between interaction points in the transit network [Goja ¶0034-¶036, ¶0136-¶0145]. As disclosed by Goja, by generating notifications indicating successful traversals along points within a transit network allows for the parcel to be effectively tracked and if damage does occur, the interaction point within the transit network can be easily identified. 

In regard to claim 5, Salemizadeh discloses the method of claim 1. Salemizadeh further discloses, 
	wherein said comparing indicates that the product has been damaged [¶0017, ¶0027] 
	Salemizadeh does not explicitly disclose further comprising transmitting an alert to the sender. However Goja discloses, 
	wherein said comparing indicates that the product has been damaged, and further comprising transmitting an alert to the sender [¶0141-¶0149; signal (e.g., a notification and/or a control signal) may be provided to any suitable computing device based at least on the determining of the likelihood associated with damage of one or more parcels... display a notification indicating damage analysis and/or damage analysis summary...  transit network interaction point damage mitigation instruction comprising a notification to one or more computing entities operated by a user, a customer (e.g., shipper or receiver), and the like. In such embodiments, the notification renders on a display of the corresponding computing entity providing an indication of damage to a parcel].
	As disclosed by Goja, image data can be compared with stored/baseline image data in order to determine if a product was damaged or not damaged in shipment. As noted above, Goja further discloses that a shipper ("sender") or receiver may be notified when damage is detected.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Salemizadeh with the alert as disclosed by Goja in order to allow for effective and quick mitigation of damage [Goja ¶0118-¶0120, ¶0141-¶0150]. As disclosed by Goja, damage to parcels may occur at various points along a logistics network and by finding the damage and alerting the carrier early, the carrier can remedy the situation quickly thus improving user satisfaction. 

In regard to claim 6, Salemizadeh discloses the method of claim 1. Salemizadeh further discloses 
	wherein the product is delivered from the sender to the recipient along a delivery chain that includes at least first and second legs, the product being handled by a first shipper for the first leg and being handled by a second shipper for the second leg [¶0024; scanners 205 and 210 are geographically separate, such as at separate parcel distribution hubs. In this example, assume that a parcel 240 is processed first at parcel scanner 205, and subsequently as parcel scanner 210. Of course, there may be more than two connected parcel scanners in various embodiments, and the parcel may be scanned at more than two of them], and further comprising: 
	receiving one or more intermediate electronic images of the product created after the product has completed the first leg and before the product has begun the second leg [¶0027; parcel scanner 210 scans a parcel into, for example, six images. The six images are sent to the server system 230. This system reconstructs a 3D model of the parcel, reorients the model to the base orientation, and stores the model as the current 3D model. ¶0016; The parcel scanner, which can be implemented using known scanners such as those described in the patents incorporated above, scans each parcel as it moves or is transported through the system. Preferably, the parcel is scanned at each processing, sorting, or distribution point during the delivery process. ¶0017-¶0018. ¶0030]; 
	generating an intermediate photogrammetry model of the product based on the one or more intermediate electronic images [¶0027; parcel scanner 210 scans a parcel into, for example, six images. The six images are sent to the server system 230. This system reconstructs a 3D model of the parcel, reorients the model to the base orientation, and stores the model as the current 3D model. ¶0030-¶0033. ¶0016; The parcel scanner, which can be implemented using known scanners such as those described in the patents incorporated above, scans each parcel as it moves or is transported through the system. Preferably, the parcel is scanned at each processing, sorting, or distribution point during the delivery process]; and 
	comparing the baseline photogrammetry model to the intermediate photogrammetry model [¶0027-¶0028; If this parcel had been previously modeled, for example at parcel scanner 205, then the system will compare the new model with one or more already stored prior 3D models. The comparison looks for differences in the model, for example within a predetermined variance. If there is a difference in the model's shape, this could signify physical damage. If there is a difference in images such as variation in pixel intensities forming a pattern, this could signify something like water damage. If there is a difference in edges, this could signify tampering. ¶0037-¶0043; server compares the current model with the prior stored model (step 345)... server determines if any differences between the current model and the prior model exceed predetermined values for acceptable change (step 350). These differences can indicate changes in the state of the parcel...  produce a report of where and what kind of damage is occurring to parcels in transit. Fig.3. ¶0016; The parcel scanner, which can be implemented using known scanners such as those described in the patents incorporated above, scans each parcel as it moves or is transported through the system. Preferably, the parcel is scanned at each processing, sorting, or distribution point during the delivery process].
	Although it is apparent that Salemizadeh discloses that there may be more than one distribution point during the delivery process and that this comparison process that determines whether or not damage occurs for each and every distribution point, Salemizadeh does not elaborate on specifying which distribution point is responsible for the damage. However Goja discloses, 
	wherein the product is delivered from the sender to the recipient along a delivery chain that includes at least first and second legs [¶0026-¶0029. ¶0121; transit route 700 may comprise a plurality of parcel interaction points 701-707 through which a parcel 710 traverses from origin 701 to destination 707], the product being handled by a first shipper for the first leg and being handled by a second shipper for the second leg [¶0121-¶127], and further comprising: 
	receiving one or more intermediate electronic images of the product created after the product has completed the first leg and before the product has begun the second leg [¶0125; Throughout the parcel carrier's logistic network 700 that is traversed by a parcel 710, some or each parcel interaction point 701-707 (and/or areas between the points 701-707) is equipped according to the present disclosure with one or more digital image capture mechanisms/ systems and/or other identification capturing mechanism (e.g., the image/ acquisition device 401 as defined herein). As parcel 710 traverses through parcel transit route 700, some or each of the interaction points, and/or paths along these points, may include a digital image capture mechanism/system that captures one or more digital images representing one or more fields of view of the parcel 710]; 
	generating an intermediate photogrammetry model of the product based on the one or more intermediate electronic images [¶0115; images of a single parcel at each single point are combined and fed into a machine learning model in some embodiments. ¶0070;  contextual data may be stored as a portion of the image (such that a visual representation of the image data includes the contextual data) and/or may be stored as metadata associated with the image data that may be accessible to various computing entities 110. ¶0030; In some embodiments, a parcel digital image of a particular parcel is captured using a digital camera. In other embodiments, a parcel digital image is captured using other means of capturing digital representations or the like of a particular parcel]; and 
	comparing the baseline photogrammetry model to the intermediate photogrammetry model to determine which of the first and second shippers is responsible for damage to the product [¶0124-¶0129; Throughout the parcel carrier's logistic network 700 that is traversed by a parcel 710, some or each parcel interaction point 701-707 (and/or areas between the points 701-707) is equipped according to the present disclosure with one or more digital image capture mechanisms/systems and/or other identification capturing mechanism (e.g., the image/acquisition device 401 as defined herein). As parcel 710 traverses through parcel transit route 700, some or each of the interaction points, and/or paths along these points, may include a digital image capture mechanism/system that captures one or more digital images representing one or more fields of view of the parcel 710. ¶0136. ¶0159-¶0167; the parcel damage analysis summary comprises one or more of a parcel type, a parcel damage type, a parcel damage location identifier, a parcel damage severity, a parcel damage mitigation recommendation. ¶0139-¶0145].
	As disclosed by Salemizadeh, multiple scanners are located at multiple "parcel distribution hubs" along a transit network wherein at each scanner/hub within the network, images are captured, a model is generated based on said captured images, and the model is compared to a baselined model. Thus one of ordinary skill would readily appreciate Salemizadeh discloses generating the claimed "intermediate electronic images" and "intermediate photogrammetry model" as well as comparing said "intermediate photogrammetry model" with said 'baselined photogrammetry model". However as Salemizadeh does not elaborate on specifying which hub is responsible for the damage, Goja was relied upon. 
	See claims 4 and 5 for elaboration on Goja. Goja further discloses as noted above that damage can be tracked for each and every interaction point within a transit network. Captured image data may be compared to baseline/stored image data wherein identifiers and notifications can be used to provide indications/determinations of which interaction points caused damage to the parcel.   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Salemizadeh with the determination of which shipper is responsible for the damage as disclosed by Goja in order to allow for effective and quick mitigation of damage [Goja ¶0118-¶0120, ¶0141-¶0150]. As disclosed by Goja, damage to parcels may occur at various points along a logistics network and by finding the damage and alerting the carrier early, the carrier can remedy the situation quickly thus improving user satisfaction. 

In regard to claim 11, this claim is drawn to a computer system that performs the method of claim 4 wherein claim 11 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

In regard to claim 12, this claim is drawn to a computer system that performs the method of claim 5 wherein claim 12 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

In regard to claim 13, this claim is drawn to a computer system that performs the method of claim 6 wherein claim 13 contains the same limitations as claim 6 and is therefore rejected upon the same basis.

In regard to claim 18, this claim is drawn to a computer program product that performs the method of claim 4 wherein claim 18 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

In regard to claim 19, this claim is drawn to a computer program product that performs the method of claim 5 wherein claim 19 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

In regard to claim 20, this claim is drawn to a computer program product that performs the method of claim 6 wherein claim 20 contains the same limitations as claim 6 and is therefore rejected upon the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        May 5, 2022